DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the amendment filed on July 19, 2022.  Claims33-42 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


	
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through a telephone communication on July 27, 2022 with Jeff Limon.  The application has been amended as follows:


In the Claims
22.  (Canceled)

23.  (Canceled)

24.  (Canceled)

25.  (Canceled)

26.  (Canceled)

27.  (Canceled)

28.  (Canceled)

29.  (Canceled)

30.  (Canceled)

31.  (Canceled)

32.  (Canceled)

33.  (Currently Amended) An apparatus to detect a potentially fraudulent transaction, comprising:
a processor, coupled to at least one memory device, to:
	receive, from a merchant, a record to indicate a payment made to the merchant by a subscriber in possession of a communications device;
	determine, in response to an outcome of a comparison made between the record to indicate the payment and a merchant identifier, a fraud score of the communications device; and to
	permit the potentially fraudulent transaction to occur based, at least in part, on whether the determined fraud score is less than a threshold level. 

35.  (Currently Amended) The apparatus of claim 34, wherein the processor coupled to the at least one memory device is additionally to combine the communications device with the merchant responsive to registration of the communications device with the merchant.  

37.  (Currently Amended) The apparatus of claim 36, wherein the processor coupled to the at least one memory device is additionally to verify, by the challenge response manager, that an international mobile subscriber identifier (IMSI) in the record matches an IMSI in combination merchant identifier 



Allowable Subject Matter
Currently claims 33-42 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…determine, in response to an outcome of a comparison made between the record to indicate the payment and an identifier associated with the merchant, a fraud score of the communications device”

Ranganathan et al (US 2012/0233665 A1) discloses determine, in response to an outcome of a comparison made, a fraud score of the communications device (Ranganathan:  paragraph [0007] - a user device is assigned a dynamic trust score that may be updated as needed, where the trust score and the updates are based on various activities and information associated with the mobile device. The trust score is based on both parameters of the device, such as device type, registered device location, device phone number, device ID, the last time the device has been accessed, etc. and activities the device engages in, such as amount of transactions, dollar amount of transactions, amount of denied requests, amount of approved requests, location of requests, etc).   Neither Ranganathan, nor any of the other cited references teach, suggest, or otherwise render obvious a storage device configured to store, in the storage device, a proposal content and proposal time of a proposal transmitted by the negotiation device when transmitting the proposal by the negotiation device, and when receiving a response to the proposal from the counterpart device, store the received response in association with the proposal content and the proposal time of the proposal; an estimating unit configured to estimate a negotiation characteristic of the counterpart device by performing supervised classification by using the proposal content and the proposal time of the proposal and the response stored in the storage device.   
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2007/0027803 A1, Brandes et al discloses System and process for remote payments and transactions in real time by mobile telephone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625